Case 2:20-cv-08706-SVW-JC Document 17 Filed 09/24/20 Page 1 of 5 Page ID #:230




 1 LAW OFFICES OF TODD B. SEROTA
     TODD B. SEROTA, State Bar No. 109875
 2 Email: tserota@alum.mit.edu
     1601 N. Sepulveda Blvd., #793
 3 Manhattan Beach, California 90266
     Telephone: (310) 798-2004
 4 Facsimile: (310) 798-7273
 5
 6 Attorneys for Defendants Redpill Canada VR, Inc., Marc-Antoine Pinard,
     Dominique Roussy, Jeremy Cooperstock and Parminder Singh
 7
 8
 9                        UNITED STATES DISTRICT COURT
10               FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12   RED PILL VR, INC., a Delaware                    Case No. 2:20-cv-8706-SVW
     Corporation,
13
                            Plaintiff,
14         v.
15   REDPILL CANADA VR, INC., a                       REDPILL CANADA VR, INC.S
     Canadian Corporation, MARC-                      RESPONSE TO RED PILL VR,
16   ANTOINE PINARD, an individual,                   INC.’S EX PARTE APPLICATION
     DOMINIQUE ROUSSY, an individual,                 FOR TEMPORARY RESTRAINING
17   JEREMY COOPERSTOCK, an                           ORDER AND ORDER TO SHOW
     individual, AND PARMINDER                        CAUSE WHY THE COURT
18   SINGH, an individual.                            SHOULD NOT ISSUE A
                                                      PRELIMINARY OR PERMANENT
19                          Defendants.               INJUNCTION
20                                                    [Filed concurrently with Declaration of
                                                      Todd B. Serota and Proposed Order in
21                                                    support thereof]
22
23
24
25                                       INTRODUCTION
26        The undersigned counsel hereby makes a special appearance to file this
27 response to Redpill VR, Inc.’s (“Plaintiff’s”) ex parte application for Temporary
28 Restraining Order (“TRO”) because, as set forth below, none of the complaint,
                                          1
               REDPILL CANADA VR, INC.S RESPONSE TO RED PILL VR, INC.’S EX PARTE APPLICATION FOR
           TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY THE COURT SHOULD NOT ISSUE
                                  A PRELIMINARY OR PERMANENT INJUNCTION
                                               2:20-cv-8706-SVW
Case 2:20-cv-08706-SVW-JC Document 17 Filed 09/24/20 Page 2 of 5 Page ID #:231




 1 summons and ex parte application itself have been served on any of the
 2 Defendants.
 3         The undersigned counsel was hired at 9:30 a.m. this morning so there is
 4 nowhere near sufficient time to prepare a substantive response to Plaintiff’s ex part
 5 application, but Defendants do not believe that one should be necessary for many
 6 reasons, as set forth below. Further, because a response is required by 3:00 p.m.
 7 today there was not sufficient time to get a declarations from one or more of the
 8 Defendants themselves, and therefore a declaration of the undersigned is being
 9 submitted. If the Court requires a declaration from one of Defendants to establish
10 any of the operative facts asserted herein, however, the undersigned will supply
11 such a declaration or declarations given sufficient time.
12         First and foremost, the complaint, summons and the ex parte application
13 have not been served on any of the Defendants. Second, Plaintiff’s counsel
14 submitted a fraudulent “Notice of Related Cases” form because there is a related
15 case pending in Canada between Plaintiff and Defendant Redpill Canada VR, Inc.
16 that arises out of substantially the same facts. Defendants intend on filing a motion
17 to transfer this case to Canada to be consolidated with that action. Third, the
18 Development Services Agreement (“DSA”) out of which Plaintiff’s claims arise,
19 contains a mandatory dispute resolution provision that first requires informal
20 negotiation between the parties, followed by mediation before JAMS in Los
21 Angeles if that is unsuccessful, followed by mandatory arbitration before JAMS in
22 Los Angeles if mediation is unsuccessful. Therefore, if the case is not transferred
23 to Canada, Defendants will request that this case be dismissed and that Plaintiff be
24 obligated to abide by the dispute resolution procedure specified in the DSA.
25         If the Court is inclined to require a substantive opposition to the ex parte
26 application for TRO, Defendants respectfully request that Defendant’s opposition
27
28
                                                    2
                REDPILL CANADA VR, INC.S RESPONSE TO RED PILL VR, INC.’S EX PARTE APPLICATION FOR
            TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY THE COURT SHOULD NOT ISSUE
                                   A PRELIMINARY OR PERMANENT INJUNCTION
                                                2:20-cv-8706-SVW
Case 2:20-cv-08706-SVW-JC Document 17 Filed 09/24/20 Page 3 of 5 Page ID #:232




 1 be due 7 days from the time the complaint, summons and ex part application are
 2 served, but in no event less than 7 days from today.
 3
 4   I. PLAINTIFF’S EX PARTE APPLICATION FOR TRO SHOULD NOT BE
 5   CONSIDERED BECAUSE THE COMPLAINT, SUMMONS AND EX PART
 6    APPLICATION ITSELF HAVE NOT BEEN SERVED ON ANY OF THE
 7                                         DEFENDANTS
 8         As noted above, the undersigned counsel was only hired to represent
 9 Defendants at 9:30 a.m. this morning, (Declaration of Todd B. Serota (“Serota
10 Dec.”), ¶ 2), so it was not possible to file a substantive opposition to Plaintiff’s ex
11 parte application. Defendants respectfully submit, however, that this should not be
12 necessary, first and foremost because none of the operative documents in this case
13 (complaint, summons and the ex parte application itself) have been served on any
14 of the Defendants. (Serota Dec., ¶3) Defendants only have copies of the operative
15 documents because an attorney at Plaintiff’s New York law firm sent courtesy
16 copies of the documents to Defendants’ Canadian counsel. Id. Defendants request
17 that the Court summarily deny Plaintiff’s ex part application for this reason alone.
18
19 II. NOTHING SUBSTANTIVE SHOULD BE CONSIDERED IN THIS CASE
20      BECAUSE PLAINTIFF SUBMITTED A FRAUDULENT NOTICE OF
21    RELATED CASES FORM; THERE IS A RELATED CASE PENDING IN
22                                             CANADA
23         Plaintiff’s Notice of Related Cases form filed concurrently with the
24 complaint states that there are no related cases. This is a critical fraudulent
25 misrepresentation because there is a related arbitration pending in Canada between
26 Defendants and Plaintiff Redpill Canada VR, Inc. The case was filed in The Adric
27 Institute of Canada (a well-recognized arbitration organization in Canada) by all of
28
                                                    3
                REDPILL CANADA VR, INC.S RESPONSE TO RED PILL VR, INC.’S EX PARTE APPLICATION FOR
            TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY THE COURT SHOULD NOT ISSUE
                                   A PRELIMINARY OR PERMANENT INJUNCTION
                                                2:20-cv-8706-SVW
Case 2:20-cv-08706-SVW-JC Document 17 Filed 09/24/20 Page 4 of 5 Page ID #:233




 1 the individual Defendants against the Plaintiff with the one corporate Defendant
 2 impleaded on September 16, 2020 and arises out of the same facts (primarily
 3 breach of the DSA at issue in the case at bar). (Serota Dec., ¶4) After the operative
 4 documents are actually served on Defendants, they intend on making a motion to
 5 transfer this case to Canada to be consolidated with the Canadian arbitration and
 6 therefore submit that this Court should not make any substantive rulings unless that
 7 motion is denied.
 8
 9    III. PLAINTIFF’S EX PART APPICATION SHOULD BE SUMMARILY
10    DENIED BECAUSE THE DSA, OUT OF WHICH THE CLAIMS IN THIS
11     CASE ARISE CONTAINS A MANDATORY DISPUTE RESOLUTION
12           PROVISION THAT ULTIMATELY REQUIRES BINDINTG
13                                       ARBRITRATION
14         Defendants submit that Plaintiff’s ex part application should be summarily
15 denied because the Paragraph 13(g) of the DSA (attached as Exhibit C to
16 Plaintiff’s ex parte application), out of which Plaintiff’s claims in this case arise,
17 contains a mandatory dispute resolution provision that first requires informal
18 negotiation between the parties, followed by mediation before JAMS in Los
19 Angeles if that is unsuccessful, followed by mandatory arbitration before JAMS in
20 Los Angeles if mediation is unsuccessful. Therefore, if the case is not transferred
21 to Canada, Defendants will request that this case be dismissed and that Plaintiff be
22 obligated to abide by the dispute resolution procedure specified in the DSA. If the
23 matter is not resolved by negotiation or mediation, that means it will ultimately be
24 resolved by binding arbitration, not in a proceeding in this Court.
25
26
27
28
                                                    4
                REDPILL CANADA VR, INC.S RESPONSE TO RED PILL VR, INC.’S EX PARTE APPLICATION FOR
            TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY THE COURT SHOULD NOT ISSUE
                                   A PRELIMINARY OR PERMANENT INJUNCTION
                                                2:20-cv-8706-SVW
Case 2:20-cv-08706-SVW-JC Document 17 Filed 09/24/20 Page 5 of 5 Page ID #:234




 1         IV. IF THE COURT DECIDES TO REQUIRE A SUBSTANTIVE
 2          OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION,
 3    DEFENDANTS REQUEST AN EXTENSTION OF TIME TO FILE AND
 4                                          OPPOSITION
 5         As noted above, the undersigned was only hired at 9:30 a.m. and did not
 6 have anywhere near enough time to prepare a substantive opposition to Plaintiff’s
 7 Ex Parte Application even if the operative documents had actually been served. If
 8 the Court is inclined to require a substantive opposition to Plaintiff’s ex parte
 9 application for TRO, Defendants respectfully request that Defendant’s opposition
10 be due 7 days from the time the complaint, summons and ex part application are
11 served, but in no event less than 7 days from today.
12
13                                       V. CONCLUSION
14         For the reasons set forth above, Defendants respectfully request that
15 Plaintiff’s ex parte application for TRO not be considered on the merits. If the
16 Court is inclined to consider Plaintiff’s application on the merits, however,
17 Defendants request an extension of time to respond, also as set forth above.
18
     DATED: September 24, 2020                LAW OFFICES OF TODD B. SEROTA
19                                            TODD B. SEROTA
20
21                                            By         /s/
                                                     TODD B. SEROTA
22
                                              Attorneys for Defendants Redpill Canada VR,
23                                            Inc., Marc-Antoine Pinard,
                                              Dominique Roussy, Jeremy Cooperstock and
24                                            Parminder Singh
25
26
27
28
                                                    5
                REDPILL CANADA VR, INC.S RESPONSE TO RED PILL VR, INC.’S EX PARTE APPLICATION FOR
            TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY THE COURT SHOULD NOT ISSUE
                                   A PRELIMINARY OR PERMANENT INJUNCTION
                                                2:20-cv-8706-SVW
